Citation Nr: 1754067	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation, in excess of 30 percent, for erythema annulare centrifugum.

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depression, and/or posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1974 to August 1978.

These matters arrive before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (hereinafter the Agency of Original Jurisdiction (AOJ)). 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference technology.  A transcript of the hearing testimony is found in the Veterans Benefit Management System (VBMS).  

The Veteran's entire claims file is associated with the VBMS and Legacy Content Manager (LCM) databases.  Accordingly, any future consideration of this Veteran's claims should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service-connection for an acquired psychiatric disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During his April 2016 video conference hearing testimony, the Veteran informed the undersigned Veterans Law Judge that he wished to withdraw his appeal for entitlement to an increased disability rating for erythema annulare centrifugum (claimed as skin disease).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to an increased rating for erythema annulare centrifugum (claimed as skin disease) have been met.  38 U.S.C.A § 7105(b)(5) (West 2014); 38 C.F.R. § 20.24 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.24.  In the present case, the Veteran has withdrawn his appeal to an increased rating for erythema annulare centrifugum (claimed as skin disease) and, hence, there remains no allegations of errors of fact or law for appellate consideration.  See April 2016 Hearing Transcript.  Accordingly, the Board does not have jurisdiction to review the appeal of his matter, and the appeal must be dismissed.


ORDER

The appeal for entitlement to an increased disability rating for erythema annulare centrifugum (claimed as skin disease) is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's remaining claims for entitlement to service connection, which are enumerated on the title page, must be remanded to the AOJ for additional development before the Board is able to make a determination.

After thorough review of the Veteran's military personnel and service treatment records (STRs), the Board cannot find any indication that he suffered from acquired psychiatric or sleep disabilities during his 4-year active duty service in the United States Marine Corps.  However, through testimony and written statements, the Veteran has relayed symptomatology that could lend support to a current diagnosis that may lead to service-connected disabilities.  See April 2016 Hearing Transcript.  Additionally, medical evidence found in the Veteran's claims file indicates that further development is needed from the AOJ for the remaining claims on the title page.

	a)  Acquired Psychiatric Disorder

On July 26, 2010, the Veteran received a positive PTSD screen from Dr. D.L.J.  
On July 26, 2010, G.A.R., LPN, indicated that the Veteran screened with mild depression.  She also screened the Veteran positive for PTSD.

On September 27, 2010, Staff Psychiatrist A.A.M. supplied a provisional assessment for a PTSD disability based on history relayed by the Veteran.  He also assessed substance induced mood disorder, alcohol dependence, and cocaine dependence.  The psychiatrist assigned a GAF score of 60.  On February 28, 2011, A.A.M. reiterated his earlier provisional assessment for PTSD.

During his April 2016 hearing, the Veteran reported several in-service stressors which he contents resulted in PTSD.  He reported that while on guard duty during the summer of 1975 (June, July or August) at Camp Lejeune, North Carolina, a fellow Marine in his vicinity killed himself.  He reported that he felt guilty after the incident feeling like he could have done something to help the Marine.

On Remand, the AOJ should make appropriate efforts to verify that the claimed stressor occurred.  Further, the Veteran should be afforded a VA examination to ascertain whether he has a current acquired psychiatric disorder that is etiologically related to his active military service.

2. Sleep Disorder
 
On July 26, 2010, G.A.R., LPN, noted that the Veteran had trouble falling or staying asleep.  This notation was made during the Veteran's screen for depression.

During April 2016 testimony before the undersigned VLJ, the Veteran stated, "I have issues with sleep."

On Remand, the Veteran should be afforded a VA examination to ascertain whether he has a current sleep disorder that is etiologically related to his active military service and claimed in service stressor of the suicide of a fellow Marine.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should resend VA Form 21-0781 to the Veteran's last known, confirmed address.  The AOJ should make no more than two attempts to retrieve stressor information from the Veteran.  

Regardless of whether the Veteran responds, the AOJ should contact the Joint Services Research Center (JSRRC), National Archives and Records Administration (NARA), or any other applicable entity, attempting to confirm the stressor(s) offered by the Veteran.

If the Veteran does not reply with a VA Form 21-0781, the AOJ should contact the JSRRC and/or NARA, inquiring about a suicide at Camp Lejeune, North Carolina in the summer of 1975.  If a suicide did occur, do the records maintained by JSRRC and/or NARA support the Veteran's claim that he witnessed the fellow Marine's suicide.  Additionally, the records maintained by JSRRC and/or NARA should be explored to determine whether the Veteran served on a Marine Corps detail that was responsible for moving / removing multiple dead bodies.
  
2. After the first directive is satisfied, provide the Veteran should be scheduled for a VA PTSD/mental disorders examination by an appropriate specialist or qualified VA psychologist.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

a.  First, the examiner must provide diagnoses for all current and previously diagnosed psychiatric disorders found since June 2010.

For each disorder identified, other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

If the VA examiner finds a psychiatric disability is not causally or etiologically related to the Veteran's military service, the examiner is asked to provide a clear rationale explaining their conclusion.  Specifically, there must be a rationale which adequately connects data and conclusions (e.g. concluding that a diagnosis of depression or anxiety is related to ongoing health concerns is not adequate unless there is a rationale which explains this assumption). 

b.  Second, the VA examiner should determine whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD.  

If a PTSD diagnosis is deemed appropriate, the examiner should then opine as to whether there is a link between any current PTSD symptomatology and the Veteran's reported in-service stressor (i.e. witnessing a cohort suicide at Camp Lejeune, NC during the summer of 1975 or moving / removing multiple dead bodies).

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA psychiatric examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA psychiatric examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Arrange an examination with an appropriate medical professional to determine the nature and etiology of any disorder characterized by insomnia or difficulty sleeping, including sleep apnea. All studies, tests and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner should identify any diagnosed sleep disorder.  He or she should specifically indicate whether it is at least as likely as not (50 percent probability or more) that an identifiable sleep disorder exists separate and apart from symptoms of the Veteran's other service-connected disabilities.  If such a separate and clinically significant sleep disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder was incurred during military service or is otherwise related to any disease, injury or event in service. 

 A complete rationale should accompany any opinion provided.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, Vet. App. 268, 271 (1998).  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service-connection claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


